Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a master comprising a widget with a first and second widget characterization , classified in G06F 8/38, creation of source code for implementing interfaces.
II. Claim 24-25, drawn to first and second user interfaces displaying a first and second plurality of selectable views in a design environment, classified in G06F 40/106, display of layout of documents .
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related user interfaces. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions are not obvious variants, have materially different design, for example, the first invention has a master comprising a first and second widget characterization and the second invention comprises first and second user interfaces displaying a plurality of selectable views.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Stuart on 03/12/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 24-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Stuart on 03/12/2021.

The application has been amended as follows: 
Cancel claims 24 and 25.

Reasons for Allowance
When considered as a whole, and in light of Applicant’s specification, claims 1-23 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1:
The closest prior art of Collins et al. (US20060259875, Collins) shows:
A method comprising: 
receiving, in a design environment, a first master selection, the first master selection selecting a master (¶ [0025]) (e.g., a selected layout associated with a slide master is selected), 

placing, in the design environment, a first instance of the master in a containing context (fig. 3, el. 330, placing the first layout in the main canvas view), the first instance of the master comprising a second instance of the widget, the second instance of the widget being an instance of the first instance of the widget (¶ [0025], [0033]) (e.g., a user may select a layout thumbnail and the selected layout may be displayed in the main canvas view; the instance of the master may also comprise a “title” widget; each layout corresponds to a view of the master, a user may copy/paste a slide master, layouts, or slides);
displaying, in the design environment, the first instance of the master within the containing context, the second instance of the widget being displayed in accordance with the first widget characterization associated with the first view of the master (fig. 3) (e.g., in the design environment one can see the pasted layout or slide containing the copied “title” widget, which also has the same size and location as the original layout/slide);
Collins fails to specifically show:
receiving, in the design environment, a first instance view selection, the first instance view selection selecting the second view of the master for the first instance of the master;
and displaying, in the design environment, the first instance of the master within the containing context, the second instance of the widget being displayed in accordance with the second widget characterization associated with the second view of the master.


A method comprising:
receiving, in a design environment, a first master selection, the first master selection selecting a master (¶ [0169]-[0176]) (e.g., receiving selection of a desktop 1330 PC user interface), 
the master comprising a first instance of a widget (fig. 16, el. 1330, the upper left picture), 
a first widget characterization of the first instance of the widget being associated with a first view of the master (fig. 16, el. 1330, the picture is associated with the desktop 1330 PC user interface), 
and a second widget characterization of the first instance of the widget being associated with a second view of the master (¶ [0169]-[0176]) (e.g., a second characterization of the upper left image is associated with a second view of the desktop 1330 PC user interface, namely, PDA user interface).

In the same field of invention, Brown et al. (US20140297516, Brown) teaches:
receiving, in the design environment, a first instance view selection, the first instance view selection selecting the second view of the master for the first instance of the master (¶ [0154]) (e.g., when an object in the canvas 810 is selected, an attributes panel is displayed that includes attributes for the selected object that enables a user to change the attributes of the object).

However, none of Collins, Kurz or Brown teach:
and displaying, in the design environment, the first instance of the master within the containing context, the second instance of the widget being displayed in accordance with the second widget characterization associated with the second view of the master.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abudllah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/18/2021